_____________

                                    No. 96-1913SI
                                    _____________


United States of America,                *
                                         *
              Appellee.                  *
                                         *   On Appeal from the United
     v.                                  *   States District Court
                                         *   for the Southern District
                                         *   of Iowa.
Warren Allen Dittrich,                   *
                                         *
              Appellant.                 *

                                     ___________

                     Submitted:      October 21, 1996

                           Filed:    November 7, 1996
                                     ___________

Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and BEAM, Circuit Judges.
                                ___________

RICHARD S. ARNOLD, Chief Judge.


     This is a prosecution for armed robbery of a United States Postal
Substation, in violation of 18 U.S.C. § 2114(a).         The defendant, Warren
Allen Dittrich, was convicted after a jury trial.         The government then
proceeded against him at sentencing under 18 U.S.C. § 3559(c), which
requires a mandatory sentence of life in prison for certain violent felons.
The District Court1 found that Dittrich had been convicted of three
"serious violent felonies" within the meaning of that statute, including
the instant offense and two previous convictions, and, therefore, imposed
a sentence of




          1
        The Hon. Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
life in prison.      Dittrich appeals from his conviction and sentence,
contending, among other things, that the evidence was insufficient to
justify convicting him of the predicate offense, and that the two previous
convictions on which the District Court relied do not qualify as "serious
violent felonies" for purposes of the statute imposing a mandatory life
sentence.    We affirm.


        On April 28, 1995, the Jubilee Foods supermarket in Council Bluffs,
Iowa, was robbed.     A man entered the store and walked up to the service
desk.     A sign above the desk stated that the store was a location of a
United States Postal Substation.   The man pulled a gun and demanded money,
and the store clerk gave him money and money orders contained in the drawer
assigned to the Postal Substation.      The man then left.


        The defendant Dittrich meets the general description of the robber
given by the store clerk.   In addition, a surveillance video tape shows a
person of the same general appearance, though neither the testimony of the
store clerk nor the tape could be the basis of a positive identification,
the robber having disguised himself with a hat, sunglasses, and band-aids
on his face.    Two people fled from the scene of the crime in a red Nissan
truck, stipulated to be the vehicle regularly operated by Dittrich.
Beginning on the night of that same day, Dittrich caused three postal money
orders, positively identified as having been taken in the robbery, to be
cashed.     And, after being arrested, Dittrich offered money and other
inducements to one Roger Light, a fellow inmate, to confess to the robbery.
In order to aid Light in committing this perjury, Dittrich wrote out, in
his own hand, an account of the crime, in which the actions of the robber
were referred to in the first person.    Light was called as a witness in the
government's case in chief, and during his testimony the handwritten
account prepared by Dittrich, which could reasonably be understood as
amounting to a confession, was introduced into evidence.




                                     -2-
     We have no difficulty in holding that this evidence was sufficient
to make a jury issue of Dittrich's guilt.       Defendant suggests that the
evidence makes it equally likely that he was the driver of the getaway car,
and not the actual robber, and some of the evidence, to be sure, would be
consistent with a conclusion that Dittrich was merely one of the two people
involved in the crime, perhaps not himself the actual robber.          Other
evidence points strongly to Dittrich as having committed the robbery
himself, notably his actions in attempting to bribe Light to commit
perjury, and in furnishing Light with an account of the crime that could
reasonably be understood to portray Dittrich as the man who entered the
store, pointed the gun at the clerk, and took the money and money orders.



     It is our duty to consider the evidence in the light most favorable
to the government when evaluating a contention that the evidence was
insufficient, and this evidence was ample to justify a reasonable jury in
concluding beyond a reasonable doubt that Dittrich was the robber.        We
therefore reject Dittrich's first contention on appeal.


     Defendant argues that the two previous convictions used against him
in the District Court do not qualify under the statute, the so-called
three-strikes-and-you're-out law.   The first conviction was one for assault
with intent to inflict bodily injury in Nebraska.        This offense was a
felony, punishable by up to twenty years in prison.   The statute, 18 U.S.C.
§ 3559(c)(2)(F)(ii), includes among the qualifying felonies "any . . .
offense punishable by a maximum term of imprisonment of 10 years or more
that has as an element the use, attempted use, or threatened use of
physical force against the person of another . . .."           This previous
conviction, to which Dittrich pleaded guilty, was for choking a woman with
a scarf.   The definition fits.   The crime of assault with intent to inflict
bodily injury does include as an element at least the attempted or
threatened use of physical force against the




                                     -3-
person of another.


     The second previous conviction was for voluntary manslaughter in
California.      Dittrich was convicted of this crime on a plea of nolo
contendere.     Again, the statute applies in accordance with its express
words.   "[M]anslaughter other than involuntary manslaughter" is among the
offenses listed in the statute as a "serious violent felony."       18 U.S.C.
§ 3559(c)(2)(F)(i).


     Dittrich next argues that it was error to allow the government to
present the testimony of Roger Light, the person whom Dittrich bribed to
testify falsely that he was the robber, in its case in chief.       We see no
error.   Bribing another person to take the blame for the crime charged
shows consciousness of guilt, a fact relevant to the guilt or innocence of
the defendant.     Evidence of consciousness of guilt is routinely admitted
against defendants in criminal cases, in the form of flight, threatening
a witness, subornation of perjury, and the like.   Decisions as to the order
of proof lie within the sound discretion of the district courts, and we see
no legal problem with the decision of the District Court in this case to
permit the government to call Light in its case in chief, instead of
waiting for a rebuttal.


     Dittrich makes a number of constitutional arguments.      He claims that
the three-strikes statute violates the Double Jeopardy Clause, because it
causes him to be punished anew for crimes of which he had already been
convicted.    He also claims that the penalty of life in prison is a cruel
and unusual punishment in violation of the Eighth Amendment.    Both of these
contentions are foreclosed by United States v. Farmer, 73 F.3d 836 (8th
Cir.), cert. denied, 116 S. Ct. 2570 (1996).         We are bound by this
decision.     One panel of this Court is not free to disregard the previous
ruling of another panel.    Farmer is directly in point.


     Dittrich additionally argues that the statute defining the




                                     -4-
underlying felony, robbery of a person having lawful custody of any mail
matter or money or other property of the United States, is unconstitutional
under the Tenth Amendment.    The argument seems to be that robbery is among
those crimes traditionally punished by states, that the robber, when he
entered the food store, had no idea that a Postal Substation was contained
in it, and that no federal crime would have been committed had not the
store clerk chosen to hand Dittrich money and money orders from the postal
drawer.   She could have given the robber non-postal money, out of the
store's   general receipts for sale of merchandise.             We reject these
arguments.    Under Article I, Section 8, Clause 7, of the Constitution,
Congress has authority "[t]o establish Post Offices and post Roads."             In
addition, under Article I, Section 8, Clause 18, Congress has the authority
to make all laws necessary and proper for carrying into effect its
enumerated powers, including the post-office power.           A law making it a
crime to steal property from a Post Office is well within even the
narrowest construction of the Necessary and Proper Clause.               Defendant
appears to concede that it is not necessary for one to know that money
taken is postal money, so long as that is the fact.         And, in any event, a
sign stating that a Postal Substation was being operated in the store
appeared right over the service desk at which the robbery took place.
Postal funds and property were in fact taken at gunpoint, and that is
enough to satisfy both the statute and the Constitution.


     Dittrich has filed a pro se supplemental brief, which we have
considered.   In addition, he has made a motion for leave to correct his
brief, and we grant the motion.         None of the points urged in Dittrich's
brief is substantial.    We do not believe they deserve discussion.


     We   appreciate   the   diligent    and   vigorous   service   of   Dittrich's
appointed counsel.




                                        -5-
The judgment is affirmed.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -6-